The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Current Status of Claims 
Claims 1-20 are currently active in the application and are in condition for allowance. 
Allowable Subject Matter
Claims 1-20 are allowed. The subject matter of independent claims 1 and 13 shows the different from the prior art device in a memory operatively connected with the at least one processor, wherein the memory stores instructions configured to, when executed, enable the at least one processor to: based on the position information about the electronic device not being obtained by the position measurement module, identify, a workout environment of a user of the electronic device as a pool environment, and control the display to display a first screen including at least part of information corresponding to the pool environment based on sensing data obtained via the at least one sensor, obtain the position information about the electronic device by the position measurement module, based on the obtained position information about the electronic device corresponding to a recursive pattern, identify the workout environment as the pool environment, and control the display to display the first screen, based on the obtained position information about the electronic device not corresponding to the recursive pattern, identify the workout environment as an outdoor environment, and control the display to display a second screen including at least part of information corresponding to the outdoor environment based on the sensing data and the obtained position information about the electronic device. The following is an examiner's statement of reasons for allowance. It is respectfully submitted that none of the references of the record show the limitations of claims 1, 13: “An electronic device, comprising: a display; a position measurement module configured to receive a satellite signal from a satellite and output position information about the electronic device; at least one sensor configured to sense at least one of a motion of the electronic device and a posture of the electronic device; at least one processor operatively connected with the display, the position measurement the memory stores instructions configured to, when executed, enable the at least one processor to: based on the position information about the electronic device not being obtained by the position measurement module, identify, a workout environment of a user of the electronic device as a pool environment, and control the display to display a first screen including at least part of information corresponding to the pool environment based on sensing data obtained via the at least one sensor, obtain the position information about the electronic device by the position measurement module, based on the obtained position information about the electronic device corresponding to a recursive pattern, identify the workout environment as the pool environment, and control the display to display the first screen, based on the obtained position information about the electronic device not corresponding to the recursive pattern, identify the workout environment as an outdoor environment, and control the display to display a second screen including at least part of information corresponding to the outdoor environment based on the sensing data and the obtained position information about the electronic device.”,  as illustrated at least in Figures 7-8 and described in paragraphs [087-0115] if the instant published specification US Patent Publication 2020/0376337 A1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is (571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197/ (Tall-free). 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692